LOUIS B. BUTLER, JR., J.
¶ 55. {concurring). I agree with the majority that complainant Adrian T. Hipp's petition for writ of mandamus should he granted. However, I write separately because I would uphold the writ on the same grounds reached by the court of appeals: a judge in a John Doe proceeding does not have exclusive authority to issue subpoenas, and John Doe complainants are not statutorily precluded from the right to obtain subpoenas from a clerk of courts as accorded by Wis. Stat. § 885.01.
¶ 56. The majority of this court generally concludes that a writ should be granted and the court of appeals' decision affirmed because Judge Murray failed in executing his "exclusive authority to issue subpoenas"1 by giving the complainant and witnesses inaccurate and confusing information about the subpoena procedure, and by engaging in ex parte communications with the assistant district attorney. See majority op., ¶¶ 45-48 & n. 7, ¶ 52. Because of these errors, the majority instructs that Hipp's subpoena request should be granted. I agree with this result.
¶ 57. However, this result should be reached through the affirmance of the court of appeals' order pertaining to the first and fourth requests of the writ petition, and its validation of the clerk of courts' subpoenas as requested by the petition and the memorandum in support of the petition. In contrast, while affirming the court of appeals' grant of Hipp's writ petition, the majority does not appear to recognize that the court of appeals' mandate it affirms includes a validation of the subpoenas already issued by the clerk of courts in direct response to the petition's fourth request. While purporting to affirm the court of appeals' *368order granting the writ, it seems clear that the majority would not in fact grant the same writ agreed to by the court of appeals, but would require new subpoenas to be issued by the John Doe judge rather than by the clerk of courts. It is therefore unclear to me the extent to which the majority is actually agreeing with the terms of Hipp's petition as granted by the court of appeals. While I agree with the majority that Hipp's petition should be granted, I also conclude, unlike the majority, that affirming the court of appeals' order granting the petition includes validating the subpoenas issued by the clerk of courts prior to the John Doe hearing.
¶ 58. I strongly disagree with the majority's analysis that the judge in a John Doe hearing has exclusive power to issue subpoenas. The majority's ruling fails to take into account the plain meaning of Wis. Stat. § 968.26, which together with Wis. Stat. § 885.01, allows the clerk of courts to issue subpoenas for John Doe hearings.
¶ 59. This court has held that "the purpose of statutory interpretation is to determine what the statute means so that it may be given its full, proper, and intended effect." State ex rel. Kalal v. Circuit Court for Dane County, 2004 WI 58, ¶ 44, 271 Wis. 2d 633, 681 N.W.2d 110. In order to uphold this purpose, when interpreting a statute we start "with the language of the statute," and "[i]f the meaning of the statute is plain, we ordinarily stop the inquiry." Id., ¶ 45 (citations omitted). "Statutory language is given its common, ordinary, and accepted meaning," unless the word is technically or specifically defined. Id.
¶ 60. Wisconsin Stat. § 968.26, which sets forth the rules for a John Doe proceeding, states in relevant part:
*369If a person complains to a judge that he or she has reason to believe that a crime has been committed within his or her jurisdiction, the judge shall examine the complainant under oath and any witnesses produced by him or her and may, and at the request of the district attorney shall, subpoena and examine other witnesses to ascertain whether a crime has been committed and by whom committed.
(Emphasis added.)
¶ 61. The operative language of the statute is "any witnesses produced by [the complainant]." The word "produce" has a specific legal meaning in the context of litigation, witnesses, and subpoenas, and we therefore examine its legal definition. See Kalal, 271 Wis. 2d 633, ¶ 45.
¶ 62. Black's Law Dictionary defines "produce" as: "1. To bring into existence; to create. 2. To provide (a document, witness, etc.) in response to subpoena or discovery request. 3. To yield (as revenue). 4. To bring (oil, etc.) to the surface of the earth." Black's Law Dictionary 1245 (8th ed. 2004)(emphasis added). The second definition is directly on point in this case, illustrating that the term "produce" can mean providing a witness by a subpoena.
¶ 63. It is well established and recognized that witnesses are "produced" through subpoenas. See State v. Schaefer, 2008 WI 25, ¶ 44, 308 Wis. 2d 279, 746 N.W.2d 457 ("Considered broadly, courts and attorneys of record have the power to compel the attendance of witnesses and the production of evidence by subpoena in any proceeding.").
¶ 64. The ability to "produce" a witness necessarily includes the ability to compel the appearance of the witness through a subpoena. Moreover, the words of the statute could not be more clear: witnesses for the *370complainant are produced "by him or her." Therefore, the express language in Wis. Stat. § 968.26 recognizing a John Doe complainant's ability to "produce" witnesses necessarily entails recognition that the complainant has the right to subpoena those witnesses.
¶ 65. Furthermore, I agree with Hipp's contention that his power to subpoena witnesses extends from Wis. Stat. § 885.01, which is the overarching statute dealing with subpoenas in all legal proceedings. Subsection 885.01(1) states that a subpoena may be issued:
By any judge or clerk of a court or court commissioner or municipal judge, within the territory in which the officer or the court of which he or she is the officer has jurisdiction, to require the attendance of witnesses and their production of lawful instruments of evidence in any action, matter or proceeding pending or to be examined into before any court, magistrate, officer, arbitrator, board, committee or other person authorized to take testimony in the state.
(Emphasis added.)
¶ 66. There is nothing in either Wis. Stat. § 968.26 or Wis. Stat. § 885.01 to indicate that John Doe proceedings are exempt from the universal application and reách of § 885.01(1). Not only does the plain text of these statutes fail to exclude John Doe complainants from basic subpoena rights, but the statutes do not conflict with each other. As such, the majority's observation of the general rule that if two statutes conflict the court should apply the more specific one has little relevance to the issues the case presents. See majority op., ¶ 41.
¶ 67. Even if there were some statutory language conflict, this court has held that " [i]f the potential for conflict between the statutes is present, we will read the statutes to avoid such a conflict if a reasonable *371construction exists." Kolupar v. Wilde Pontiac Cadillac, Inc., 2007 WI 98, ¶ 28, 303 Wis. 2d 258, 735 N.W.2d 93; see also Gerczak v. Estate of Gerczak, 2005 WI App 168, ¶ 10, 285 Wis. 2d 397, 702 N.W.2d 72 ("Conflicts between statutes are disfavored and will be held not to exist if the statutes may be otherwise construed."). Not only must we attempt to harmonize statutes if they are seemingly in conflict, we must do so "if it is possible, in a way which will give each full force and effect." City of Milwaukee v. Kilgore, 193 Wis. 2d 168, 184, 532 N.W.2d 690 (1995).
¶ 68. Such harmonization is not difficult in this case. While Wis. Stat. § 885.01 grants broad subpoena power, Wis. Stat. § 968.26 merely directs the judge as to how to deal with subpoenas in John Doe proceedings. The proper reading of the term "produced," as discussed above, allows both statutes to coexist. Thus, we should choose this construction, which avoids statutory conflict and gives both statutes full force and effect.
¶ 69. In order to read Wis. Stat. § 968.26 as barring John Doe complainants from exercising basic subpoena rights under Wis. Stat. § 885.01, the majority essentially reads language into the statute that gives the John Doe judge exclusive subpoena power. Yet the majority itself acknowledges that § 968.26 "is not explicit as to whether the [John Doe] judge's authority to subpoena witnesses is exclusive." Majority op., ¶ 26.
¶ 70. As this court has previously held, we "can only construe. [We] cannot legislate. Words should not be read into or read out of a plain statute. To adopt the construction asked would be to make a new statute. This we cannot do." Rogers-Ruger Co. v. Murray, 115 Wis. 267, 271, 91 N.W. 657 (1902); see also Mellen Lumber Co. v. Indus. Comm'n of Wisconsin, 154 Wis. 114, 120, 142 N.W. 187 (1913) ("Where the language *372used in a statute is plain, the court cannot read words into it that are not found therein either expressly or by fair implication, even to save its constitutionality, because this would be legislation and not construction.").
¶ 71. State ex rel. Long v. Keyes, 75 Wis. 288, 44 N.W. 13 (1889), establishes the applicability of Wis. Stat. § 885.01 to John Doe proceedings. The Keyes opinion, which addresses the predecessor statutes to both Wis. Stat. §§ 968.26 and 885.01,2 provides:
Such witnesses must be produced by the complainant. He cannot 'produce' them in any other way than to suggest their names to the magistrate. If they come voluntarily with the complainant, he cannot be said to produce them in any other way than to make them known to the justice as witnesses who know something *373about the case. They are produced as parties produce their witnesses in court. [Emphasis added.] They may come voluntarily or on subpoena [emphasis added], and on attachment if necessary.. .. The complainant produces or suggests or names a great many witnesses at the time, or at another time, and at different times during the progress of the examination. They are witnesses, and therefore may be subpoenaed.
Id. at 293.
¶ 72. The majority concludes that the court in Keyes "did not determine that a John Doe complainant could produce a witness by having the witness subpoenaed by an entity other than the John Doe judge." Majority op., ¶ 31. However, in order to reach this conclusion, the majority omits the most critical sentences from the Keyes passage it cites. Id., ¶ 30 (citing Keyes, 75 Wis. at 293).
¶ 73. Specifically, the majority omits the sentence that directs that "[t]hey [witnesses] are produced as parties produce their witnesses in court," preceding the sentence, "[t]hey may come voluntarily or on subpoena, and on attachment if necessary." Keyes, 75 Wis. at 293 (emphasis added). The omitted sentence from Keyes directly supports Hipp's proposition that Wis. Stat. § 885.01 authorizes him to subpoena witnesses via the clerk of courts. A proper reading of Keyes recognizes that John Doe complainants may produce witnesses just "as parties produce their witnesses in court," which under § 885.01 includes subpoenas issued by the clerk of courts.
¶ 74. Furthermore, the court in Keyes, id. at 296, quoted with approval People v. Hicks, 15 Barb. 153 (N.Y. Sup. 1853). Hicks, in turn, explained:
When the statute says that the magistrate shall examine any witnesses who may be produced by the corn-*374plainant, it means any witnesses who may be produced either voluntarily or by means of such process as the law allows to compel the attendance of witnesses. Every party to a suit produces the witnesses on his behalf at the trial. But in doing so he is not confined to such witnesses as voluntarily appear. If necessary, he resorts to compulsion.
Hicks, 15 Barb, at 160.
¶ 75. The majority goes to great lengths to describe the far-reaching power of John Doe judges in order to counter the fact that there is nothing explicit or implicit in Wis. Stat. § 968.26 to give the judge exclusive subpoena power, and that the court in Keyes indicates that the complainant retains statutory subpoena rights. However, it does not logically follow that just because the judge in a John Doe proceeding must subpoena and examine witnesses at a district attorney's request and may examine other witnesses produced by John Doe complainants, the judge has additional power(s) not so enumerated, including exclusive subpoena power that preempts a John Doe complainant's full Wis. Stat. § 885.01 rights.
¶ 76. The majority claims that allowing the clerk of courts to issue subpoenas would dilute the power of judges in John Doe proceedings. Majority op., ¶ 35. However, the majority neglects to point out that the subpoena power John Doe judges possess is already not absolute, with the statute imposing a mandate on John Doe judges, who "shall" subpoena any witness requested by the prosecutor. Furthermore, this court has previously explained that a John Doe judge has broad, but not unlimited powers. Custodian of Records for the Legislative Tech. Servs. Bureau v. State, 2004 WI 65, ¶ 10, 272 Wis. 2d 208, 680 N.W.2d 792. A John Doe judge cannot exceed the powers granted to him or her *375without engaging in an erroneous exercise of discretion. Id.; see also State v. Washington, 83 Wis. 2d 808, 824, 266 N.W.2d 597 (1978) ("If the facts show that the judge has extended the proceeding in duration or scope beyond the reasonable intendment of the statute or has otherwise improperly conducted the proceeding and intends to persist, he or she can be restrained by writ of prohibition for abuse of discretion.").
¶ 77. The power of a John Doe judge is significant only for fulfilling the purpose of the proceeding. See State ex rel. Reimann v. Circuit Court for Dane County, 214 Wis. 2d 605, 621, 571 N.W.2d 385 (1997)(The purpose of John Doe proceedings is two-fold: first, it "is intended as an investigatory tool used to ascertain whether a crime has been committed and if so, by whom"; and second, it "is designed to protect innocent citizens from frivolous and groundless prosecutions.").
¶ 78. These ends are not met by taking away a John Doe complainant's basic subpoena rights. As this court noted in Reimann:
For some complainants, the John Doe procedures available under Wis. Stat. § 968.26 provide their only entrance to the state courts. Although we believe that circuit court judges must perform some gate-keeping functions under Wis. Stat. § 968.26, we do not here intend to close the doors of the courtroom to those persons who may have reason to believe a crime has been committed.
Id. at 625. The majority's interpretation would grant new powers to a John Doe judge beyond those the legislature vests in judges through § 968.26, while reciprocally denying John Doe complainants their legislatively authorized subpoena rights. The denial of subpoena rights and judicial creation of exclusive subpoena *376powers in a John Doe judge do not serve § 968.26's primary purposes of facilitating criminal investigations and warding against frivolous prosecutions.'
¶ 79. For all of the above reasons, I agree with the majority's holding that the petition for writ of mandamus be granted, but I cannot share in their limitation of complainants' rights in John Doe hearings in derogation of the plain language and meaning of the controlling statutes. I therefore respectfully concur.

 Majority op., ¶ 46.


 For example, State ex rel. Long v. Keyes, 75 Wis. 288, 290-91, 44 N.W. 13 (1889), cites Wis. Stat. § 4776 (1878) and Wis. Stat. § 4053 (1889). Section 4776 provides:
Upon complaint made to any such magistrate, that a criminal offense has been committed, he shall examine, on oath, the complainant, and any witnesses produced by him, and shall reduce the complaint to writing, and shall cause the same to be subscribed by the complainant; and if it shall appear that any such offense has been committed, the magistrate shall issue a warrant, reciting the substance of the accusation, and requiring the officer to whom it shall be directed forthwith to take the person accused, and bring him before the said magistrate, or before some other magistrate of the county, to be dealt with according to law....
Section 4053 provides that subpoenas may be issued
[b]y any judge or clerk of a court of record or court commissioner, or justice of the peace, municipal judge or police justice within the territory in which such officer, or the court of which he is such officer, has jurisdiction, to require the attendance of witnesses and their production of lawful instruments of evidence in any action, matter or proceeding pending or to be examined into before any court, magistrate, officer, arbitrator, board, committee or other person authorized to examine witnesses or hear testimony, in the state.